Citation Nr: 0107492	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  92-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected eczematoid erythema multiforme.



REPRESENTATION

Appellant represented by:	Disabled American Veterans









INTRODUCTION

The veteran had active service from August 1976 to August 
1979 and from July 1980 to July 1982.

This appeal arises from a May 1992 rating decision of the 
Detroit, Michigan Regional Office (RO), which granted service 
connection for a skin disability and awarded a noncompensable 
evaluation.  By rating decision in April 1995, the current 30 
percent evaluation was assigned from the date of claim in 
September 1991.  In regard to this claim, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that unlike claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time based on the facts found may be 
assigned following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the May 1992 rating action was the initial 
grant of service connection for a skin disability, the Board 
will consider whether staged ratings should be assigned for 
this disability.  In this way, the Court's holding in 
Fenderson will be addressed in the adjudication of the 
veteran's appeal for a higher evaluation.

The case was remanded from the Board to the RO in July 1994, 
December 1995 and January 1998 for additional development of 
the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's eczematoid erythema multiforme is 
manifested by complaints of itching; with clinical findings 
showing the presence of extensive exfoliation and 
exceptionally repugnant disfigurement.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for the service connected eczematoid erythema multiforme have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA dermatology examination in November 1994, the veteran 
reported a history for blistering 5 times a year.  There was 
a 3 cm. keratotic papule on the palm of the right hand.  
There were oval hyperpigmented macules and thin scars of the 
legs clustered mostly over the ankles and lower legs with 
some extending above the knee.  There was also a scaly rash 
on the soles of the feet.  There were no nervous 
manifestations.  The examiner opined that the veteran's 
condition was disfiguring.  

On VA dermatology examination in August 1996, it was noted 
that within the last year blistering eruptions had become 
more scaly.  There was a papulo-squamous eruption over the 
left chest and scattered over both legs.  Plaques of the left 
chest and legs were somewhat psoriasiform in nature but the 
scale was not thick enough to be classic for psoriasis.  
Nervous manifestations were not applicable.  The examiner 
opined that the veteran's condition was disfiguring.  An 
addendum indicates that a biopsy had revealed that the 
veteran's skin disorder was consistent with exzemoid erythema 
multiforme.  

On VA dermatology examination in May 1998, there was 
dyschromia of the mid one third of the trunk and upper 
abdomen.  The upper two thirds of the back were darker than 
normal.  There were multiple depressed guttate scars of the 
lower legs.  There was clear evidence of herpes simplex and 
erythema multiforme by biopsy.  He also had xerosis and warty 
lesions on his feet and hands consistent with a service 
record of warts.  However, the veteran did not have warts but 
punctate keratosis or lesions which were easily confused with 
warts.  The only evidence of eruption today was scarring of 
the legs which was quite noticeable if the veteran did not 
wear long pants.  The examiner felt that an assessment could 
not be made as to whether the skin condition was obnoxiously 
disfiguring due to the fact that the veteran's condition was 
not flaring currently.  The examiner added that during 
attacks, this might be true.  

Outpatient treatment records show that the veteran complained 
of itching lesions of the chest in February 1998.  In 
September 1999 there were nodules on the legs.  Another 
notation recorded the presence of erythematous patches with 
little scales and crusting.  In January 2000, a history of 
blisters over the entire body was noted.

The 30 percent evaluation for the service connected skin 
disability is in effect under Diagnostic Code (DC) 7806 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part. 4.  
With regard to this claim, it arose following the assignment 
of an initial disability rating in May 1992.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In Fenderson v. West, 12 Vet App 119 (1999), the 
Court held that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  The Board is 
also satisfied in this case that all relevant facts have been 
properly developed relative to the issue that is being 
adjudicated on the merits.  

The Court in Ardison v. Brown, 6 Vet. App. 405 (1994) 
determined that the duty to assist had been violated when a 
dermatology examination was conducted during an inactive 
stage of the claimant's skin disability when the record 
showed that the skin disability consisted of active and 
inactive stages during which the condition improved.  In 
Bowers v. Derwinski, 2 Vet. App. 675 (1992) the Court 
indicated that it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed.  Mindful of relevant 
precedent opinion, the Board provided in the January 1998 
remand that the veteran should be afforded a VA rating 
examination during the period of time when there was a flare-
up in his skin disability.  Unfortunately, the May 1998 VA 
dermatology examination was conducted during an inactive 
phase.  

The record shows that the veteran and the RO exchanged 
communications in an attempt to arrange an examination during 
an active phase, but this did not prove to be possible.  On 
the other hand, the veteran had pictures taken of his skin 
condition on 3 occasions and these pictures have been made a 
part of the record.  Accordingly, the Board will proceed to 
the merits of the claim and, as will be demonstrated below, 
the evidence currently of record is adequate to fully and 
fairly evaluate the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

Under applicable criteria, the veteran's skin disability is 
rated as for eczema.  See 38 C.F.R. § 4.20 for analogous 
ratings.  A noncompensable evaluation is warranted for 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent 
evaluation is warranted with evidence of exudation or 
constant itching, extension lesions, or marked disfigurement.  
A 50 percent evaluation is warranted with evidence of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  38 C.F.R. Part 4, DC 7806.  

In order to obtain a 50 percent evaluation under DC 7806, 
initially there must be a showing of ulceration, extensive 
exfoliation or crusting.  There is no evidence of ulceration 
in the record.  Recent VA skin examinations have demonstrated 
the presence of large areas of eruptions with scaling plaques 
over the chest and legs.  Outpatient notations also show the 
presence of wide-spread scaling and some crusting.  Thus, the 
first element under DC 7806 has been met as there is evidence 
of extensive exfoliation and some crusting.  

DC 7806 next requires a showing of systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  VA 
examiners have consistently excluded systemic or nervous 
manifestations from the clinical findings relative to the 
veteran's skin disability.  As to the issue of disfigurement, 
the record is slightly equivocal.  In November 1994 and 
August 1996, it was opined that the veteran's skin condition 
was disfiguring.  In May 1998, the examiner noted that scars 
of the legs were quite noticeable, but that an assessment as 
to whether the skin condition was obnoxiously disfiguring was 
not possible as the veteran's condition was not in an active 
phase.  The examiner further opined that during an active 
phase the veteran's skin disability might be obnoxiously 
disfiguring.  As discussed above, the RO and the veteran in 
mutual good faith have attempted to have a VA examination 
conducted during an active phase without success.  A rather 
extensive collection of photographs, however, have been 
associated with the claims folder which were taken on 3 
different occasions.  These photographs attest to the 
extensive and disfiguring nature of the veteran's skin 
disability to include the discoloration of the skin over 
extensive areas of the body as reported by the VA examiner in 
May 1998.  Accordingly, the Board finds that the level of 
disability relating to the veteran's skin disability more 
nearly approximates the criteria for the assignment of a 50 
percent evaluation under DC 7806 due to the presence of 
extensive exfoliation and exceptionally repugnant 
disfigurement.  See 38 C.F.R. § 4.7. 

As the 50 percent evaluation is the highest possible under DC 
7806, the veteran's claim no longer remains in controversy.  
See AB, supra.  In addition, the Board has also considered 
whether the veteran is entitled to a "staged" rating for his 
service-connected skin disability, but finds that at no time 
since he filed this claim has the service-connected skin 
disability manifested more than a 50 percent level of 
disability.  Fenderson, supra. 

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate as there is no evidence of an 
exceptional disability picture in this case.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service connected skin disability was 
adequately compensated by the

assigned schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a 50 percent evaluation for the service 
connected eczematoid erythema multiforme is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

